DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are cancelled. Claims 14-20 are amended, wherein claims 14, 18 and 19 are independent claims. Claims 21 and 22 are newly added. Claims 14-22 are currently examined on the merits.
Allowable Claims
Claims 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Sudo et al (US 20160108550 A1) teaches a quartz glass crucible, but does not teach, disclose or reasonably suggest that “an average grain size of crystal grains contained in an outer crystal layer formed in a vicinity of the outer surface of the quartz glass crucible body due to an action of the outer-surface coating film heated during a step of pulling a silicon single crystal is 0.1 to 100 um, and a peak of a frequency distribution of the crystal grains is in a range of 0.1 to 100 um, wherein, when texture coefficients Tc of respective plane orientations of the outer crystal layer viewed from an outer surface side of the quartz glass crucible body is measured by an X-ray diffraction method, a ratio (Tc occupancy ratio) of first and second highest ranks in the texture coefficients Tc to a sum of the texture coefficients Tc of the respective plane orientations is 50% or more” as recited in claim 14, “an average grain size of crystal grains contained in an outer crystal layer formed in a vicinity of the outer surface of the quartz glass crucible body due to an action of the outer- surface coating film heated during a step of pulling a silicon single crystal is 0.1 to 100 um, a peak of a frequency distribution of the crystal grains is in a range of 0.1 to 100 um, and plane orientations of the outer crystal layer having first and second highest area occupancy ratios, among all plane orientations of the outer crystal layer, account for 50% or more of total area occupancy ratios of the all plane orientations as viewed from an outer surface side of the quartz glass crucible body” as recited in claim 18, and “an average grain size of crystal grains contained in an outer crystal layer formed in a vicinity of the outer surface of the quartz glass crucible body due to an action of the outer- surface coating film heated during a step of pulling a silicon single crystal is 0.1 to 100 um, wherein, when texture coefficients Tc of respective plane orientations of the outer crystal layer viewed from an outer surface side of the quartz glass crucible body is measured by an X-ray diffraction method, a ratio (Tc occupancy ratio) of first and second highest ranks in the texture coefficients Tc to a sum of the texture coefficients Tc of the respective plane orientations is 50% or more” as recited in claim 19. Claims 15-17 and 20-22 are allowable because they depend on claims 14, 18 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/           Primary Examiner, Art Unit 1714